Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 25, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146493                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 146493
                                                                    COA: 311165
                                                                    Wayne CC: 07-021446-01-FC
  CHRISTOPHER OTIS WILLIAMS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 14, 2012
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. For purposes of
  MCR 6.502(G)(1), the Court notes that, although the defendant’s application has been
  styled as a motion for relief from judgment by both the courts below as well as the
  defendant himself, the application actually sought leave to appeal the denial of his request
  for reissuance of his judgment under MCR 6.428. The application was properly denied
  due to the lack of merit in the grounds presented, though not under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 25, 2013
           h0918
                                                                               Clerk